  USDC IN/ND case 3:17-cv-00853-RLM document 64 filed 06/25/20 page 1 of 5



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION

MICHELE HARKINS, DAN HARKINS             )
and GETAWAY CREW, LLC,                   )
                                         )
                   Plaintiffs            )
                                         )
                                         )
            VS.                          )   Cause No. 3:17-CV-853 RLM-MGG
                                         )
THE RV FACTORY, LLC,                     )
                                         )
                  Defendant              )


                                OPINION AND ORDER

      Michelle and Dan Harkins filed a complaint against The RV Factory, LLC,

alleging breach of warranty and violation of the Magnuson-Moss Warranty Act.

The parties’ cross motions for summary judgment are before the court. The court

heard oral argument on June 18. For the reasons stated below, the court grants

the defendant’s motion and denies the plaintiffs’ motion.

      Summary judgment is appropriate when “the pleadings, depositions,

answers to the interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue of material fact and that

the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).

A genuine issue of material fact exists whenever “there is sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). In deciding whether

a genuine issue of material fact exists, we accept the non-movant’s evidence as
  USDC IN/ND case 3:17-cv-00853-RLM document 64 filed 06/25/20 page 2 of 5


true and draw all inferences in his favor. Id. at 255. The existence of an alleged

factual dispute, by itself, won’t defeat a summary judgment motion; “instead, the

nonmovant must present definite, competent evidence in rebuttal,” Parent v.

Home Depot U.S.A., Inc., 694 F.3d 919, 922 (7th Cir. 2012), and “must

affirmatively demonstrate, by specific factual allegations, that there is a genuine

issue of material fact that requires trial.” Hemsworth v. Quotesmith.com, Inc.,

476 F.3d 487, 490 (7th Cir. 2007); see also Fed. R. Civ. P. 56(e)(2).

      Michelle and Dan Harkins bought a Weekend Warrior from The RV Factory

in June 2016. They sold their home and planned to live in the RV full time with

their children and travel the country. Mr. and Mrs. Harkins signed a one-year

limited warranty when they purchased the vehicle. The warranty said, “Use of

recreational vehicle for any commercial or rental purpose voids the warranty

from the time that the vehicle is first used for a commercial or rental purpose

and at all times thereafter.”

      Mr. and Mrs. Harkins signed the RV’s warranty in their names, but they

bought the vehicle in the name of Getaway Crew, LLC, a company which was

formed for Mrs. Harkins’s travel agency business. Mr. and Mrs. Harkins are the

LLC’s only two members. Mrs. Harkins testified during her deposition that she

and her husband purchased the RV in the LLC’s name for legal protection and

tax purposes. The Harkins listed the RV as a piece of property “used 50% or less

in a qualified business use” on the Getaway Crew’s tax returns in 2016, 2017,

and 2018. Mrs. Harkins also testified during her deposition that she operated

her travel business from the RV while the Harkins were living in it. She said,


                                        2
    USDC IN/ND case 3:17-cv-00853-RLM document 64 filed 06/25/20 page 3 of 5


“Well, I have to work from home and I lived in [the RV] as my home… I made

phone calls and worked on my computer as anybody does that telecommutes

and works out of their home.”1

       The RV Factory argues that summary judgment should be granted in its

favor because the plaintiffs used their RV for commercial purposes, voiding the

warranty the plaintiffs wish to enforce.

       The material facts are undisputed. A corporate entity, Getaway Crew, LLC,

purchased the RV at issue. Mrs. Harkins testified that she and her husband

purchased the vehicle in the LLC’s name for tax benefits, and on Getaway Crew’s

tax returns, the RV was listed as a business expense. Mrs. Harkins said that she

worked remotely out of the RV while her family was living in it. There is no

genuine issue as to whether the plaintiffs used the RV for a commercial purpose.

Mr. and Mrs. Harkins signed a limited warranty with The RV Factory that said

the warranty would be void if the RV was used for a commercial or rental

purpose.

       The plaintiffs argue that genuine disputes of material fact exist because

Mr. and Mrs. Harkins paid for the RV with their own money and because

employees at The RV Factory knew that Mrs. Harkins intended to operate her

business out of the RV while living in it. But these facts are immaterial. The


1 The plaintiffs moved to strike portions of an affidavit submitted by the defendant, and
the defendant filed two motions to strike portions of the plaintiffs’ affidavits. Motions to
strike are usually only granted when the contested evidence causes prejudice to the
moving party. Kuntzman v. Wal-Mart, 673 F. Supp. 2d 690, 695 (N.D. Ind. 2009). That
isn’t the case here. The outcome is the same without reference to the evidence addressed
by the motion to strike, so there’s no need to strike the affidavits based on admissibility
concerns.

                                             3
    USDC IN/ND case 3:17-cv-00853-RLM document 64 filed 06/25/20 page 4 of 5


source of the money used to buy the RV doesn’t create a dispute as to whether

a corporate entity signed the purchase agreement for the vehicle and included it

as a business expense on its tax returns. The RV Factory’s knowledge of Mrs.

Harkins’ plans to work out of the RV isn’t material, either. The Harkins contend

that The RV Factory waived its right to void the plaintiffs’ warranty for

commercial use by virtue of The RV Factory employees’ knowledge that Mrs.

Harkins had a travel business and knew that her family intended to move into

their RV full time. But a right to void a warranty by conduct is “not the kind

readily subject to waiver,” and the plaintiffs haven’t raised competent evidence

that The RV Factory did waive it. Knopick v. Jayco, Inc., 895 F.3d 525, 530 (7th

Cir. 2018).

       The plaintiffs also argue that the warranty failed of its essential purpose,

or alternatively, the defendant breached a contract with the plaintiffs because

The RV Factory hasn’t repaired their RV under the terms of the warranty.2 But

it was the plaintiffs, not the defendant, who by their actions voided the warranty.




2 The parties also argue in the alternative about the validity of Section 2 of the limited
warranty, titled “Disclaimer of Warranties.” The defendant argues that the following
language is enforceable:
       To the extent that applicable state and/or federal law prohibits the
       exclusion of any remedy permitted under state or federal law, any such
       remedy, including , but not limited to, Implied warranties of fitness, use,
       merchantability or purpose, is limited to one (1) , but not limited to, any
       Implied WARRANTY OF MERCHANTABILITY or FITNESS for a particular
       purpose.
[Doc. No. 38-6, p. 1]. Because the warranty is void for the reasons set forth in this
opinion, the court needn’t reach the merits of the parties’ argument about this provision,
but to the extent that the defendant argues that this provision limits the duration of the
warranty in “clear and unmistakable language,” [Doc. No. 38, p. 13] that argument is
unpersuasive.

                                            4
  USDC IN/ND case 3:17-cv-00853-RLM document 64 filed 06/25/20 page 5 of 5


      For the foregoing reasons, the court:

      (1) GRANTS the defendant’s motion for summary judgment [Doc. No. 35];

      (2) DENIES the plaintiffs’ motion for summary judgment [Doc. No. 33];

      (3) DENIES the defendant’s motions to strike [Doc. Nos. 51, 54]; and

      (4) DENIES the plaintiffs’ motion to strike [Doc. No. 53].

The Clerk is directed to enter the judgment accordingly.

      SO ORDERED.

      ENTERED:      June 25, 2020


                                 /s/ Robert L. Miller, Jr.
                               Judge, United States District Court




                                        5
